DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13, 14, 18, 20-22, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 13 and 14, it is unclear what “phr” is based on, i.e., is it based on the amount of unsaturated elastomer, the metal oxide additive, or the adhesive solids?
With respect to claim 18, the term “the first solution” lacks antecedent basis.  The term “first solution” is not introduced until claim 17.
With respect to claim 20, the term “the second solution” lacks antecedent basis.  The term “second solution” is not introduced until claim 19.
With respect to claim 21, it is unclear what is being dissolved or what components or ingredient are part of the weight ratio 1:1.
With respect to claim 22, the term “the two dissolved components” lacks antecedent basis.
With respect to claim 28, the term “the additional curing” lacks antecedent basis.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5,753,727).
With respect to claims 11, 12, 15, 16, Sato discloses a chloroprene rubber adhesive (abstract), wherein example 1 includes 100 phr chloroprene rubber, 5 phr metal oxide (includes both magnesium oxide and zinc oxide), and 7 phr bisphenol A epoxy resin.  By attributing the chloreoprene rubber and metal oxides to a first component and the bisphenol A epoxy resin (i.e., a reactive curing resin) to a second component, a ratio of 100/6.7 is provided.
Sato fails to exemplify that the reactive curing resin is halogenated, however, Sato discloses that the epoxy resin includes brominated epoxy resins (col. 4, line 37).
Given that Sato discloses that suitable epoxy resins include brominated epoxy resins, it would have been obvious to one of ordinary skill in the art to select a brominated reactive curing resin.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
With respect to claims 13 and 14, Sato discloses that zinc oxide is used as an acid scavenger (col. 6, lines 22-25), however, it fails to discloses amounts higher than 2 parts by weight based on 100 parts by weight of chloroprene. 
 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of zinc oxide, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claims 17-20, these includes claims are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Sato fails to compartmentalize ingredients like claimed, however, the exemplified compositions include solvents that are added to both the chloroprene and the epoxy resin to provide the claimed chloroprene adhesive system.  Because the final adhesive system is a mixture of both claimed components (A) and (B), the relative amount of solvent mixed with chloroprene and the epoxy resin is a intermediate amount, where the amount of solvent can be arbitrarily assigned to claimed components (A) and (B) to meet the claimed amounts.  
With respect to claim 21, Sato discloses any of a plurality of suitable solvents including mixtures of cyclohexane and ethylene acetate (col. 4, lines 16-26).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize this mixture and when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
With respect to claim 22, the exemplified adhesive is prepared by mixing at room temperature, i.e., 23°C (col. 6, line 63 to col. 7, line 21).
With respect to claims 23 and 24, Sato fails to explicitly disclose the dynamic viscosity, however, such a property is readily controlled by adjusting the amount of solvent.  Therefore, it would have been obvious to one of ordinary skill in the art to obtain the claimed dynamic viscosity.
With respect to claims 25-28, Sato exemplifies a process where the adhesive is applied and dried and cured at 60°C and 120°C, respectively (col. 8, line 62 to col. 9, line 2).  Also, these claims are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, even though Sato does not disclose specific lengths of time, pressures, or heat radiators, the adhesive system is still met by Sato.
With respect to claim 29, Sato discloses adding conventional additives such as anti-aging agent (col. 6, lines 22-23).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a dye to color or an antioxidant to prevent aging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn